Citation Nr: 1425238	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including combat service in Vietnam.  His awards and decorations include the Combat Medical Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his December 2009 notice of disagreement with the October 2009 rating decision, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in a statement dated February 2011, the Veteran withdrew this hearing request; thus, his request is deemed withdrawn.

In an October 2011 statement, the Veteran raised the issue of his entitlement to reimbursement for medical expenses related to his service-connected posttraumatic stress disorder, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the Veteran does not meet the requirements for an award of a schedular TDIU under 38 C.F.R. § 4.16(a) and the Board cannot award extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of Compensation and Pension Services for extraschedular consideration.  Thus, in August 2013, the Board remanded the present claim and instructed the RO to refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services.  However, review of the record reveals that VA has not referred the Veteran's TDIU claim for consideration of assignment of an extraschedular TDIU, and thus, a remand is necessary so that such development may be completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

Additionally, in August 2013 and September 2013, VA sent letters to the Veteran requesting authorization to obtain treatment records from the assisted living facility where he resides (Kiva of Palatka Assisted Living Center).  The Veteran has not, however, responded to VA's request.  While on remand, he should be given another opportunity to provide such authorization so that VA may obtain his records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit medical evidence as well as lay statements from himself and from individuals who have first-hand knowledge of the impact of his psychiatric disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit the evidence.

The notice should specifically ask the Veteran for authorization to obtain treatment records from the Kiva of Palatka Assisted Living Center.

2.  Physically or electronically associate any pertinent, outstanding records with the claims folder, including any treatment records obtained from the Kiva of Palatka Assisted Living Center.

3.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).

4.  If the benefit sought on appeal is not granted, the RO should furnish to the Veteran and his representative a supplemental statement of the case and allow time for a response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



